CARTER, Justice
(dissenting).
I dissent.
Perhaps the individual members who have failed to pay the prescribed dues can show a right to equitable relief from that obligation on some legal theory other than Iowa Code section 714.16(2)(a) (2001), but the action that has been brought by the attorney general based on that statute was properly rejected by the district court and the court of appeals.
The statute on which the attorney general’s claims are based provides:
The act, use or employment by a person of an unfair practice, deception, fraud, false pretense, false promise, or misrepresentation, or the concealment, suppression, or omission of a material fact with intent that others rely upon the concealment, suppression, or omission, in connection with the lease, sale, or advertisement of any merchandise or the solicitation of contributions for charitable purposes, whether or not a person has in fact been misled, deceived, or damaged, is an unlawful practice.
Iowa Code § 714.16(2)(a) (emphasis added). The key words are “in connection with the lease, sale, or advertisement of any merchandise or the solicitation of contributions for charitable purposes.” These words limit the situations in which deceptive practices constitute a violation of the act.
Although I agree with the attorney general’s argument that there may be instances in which events occurring subsequent to the sale or lease of merchandise are so preordained by the sale or lease transaction that they warrant action under section 714.16(2)(a), this is not such a situation. The collection efforts alleged to be improper were prompted by an unanticipated shortfall in dues collections that occurred *532long after any sale. The collections were undertaken to enable the alleged victims’ fellow subscribers to reap the benefit of their bargain. This attempt at collection of monies owed by defaulting members was clearly not undertaken in connection with any sale of merchandise, as required by section 714.16(2)(a).
I would affirm the decision of the court of appeals and the judgment of the district court.
TERNUS, J., joins this dissent.